 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    IKEEM JARMER HUDSON,                                  1:21-cv-00861-EPG (PC)
12                       Plaintiff,
                                                            ORDER GRANTING APPLICATION
13           v.                                             TO PROCEED IN FORMA PAUPERIS
14    J. VASQUEZLOY, et al.,
                                                            (ECF No. 2)
15                       Defendant.
16

17

18          Plaintiff is a civil detainee proceeding pro se in a civil rights action pursuant to 42 U.S.C.
19   § 1983. Individuals detained pursuant to California Welfare and Institutions Code § 6600 et seq.
20   are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform Act.

21   Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

22          In the instant action, Plaintiff filed an application to proceed in forma pauperis. (ECF No.

23   2). Examination of these documents reveals that Plaintiff is unable to afford the costs of this

24   action. Accordingly, the application to proceed in forma pauperis (ECF No. 2) is GRANTED.
     IT IS SO ORDERED.
25

26      Dated:     June 2, 2021                                  /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
